DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgments

This Office Action is in response to the arguments and amendments received 12/03/2020.
Applicant has amended claims 1, 10, and 19.
Claims 1-20 are currently pending and have been examined.


Priority

	This application claims the benefit of provisional patent application U.S. Serial No. 62/141,250 filed on 03/31/2015, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).

Response to Arguments

Applicant's arguments received 12/03/2020 regarding the 35 USC §103 rejection in view of Ferry have been fully considered but are moot because the arguments do not apply to the new primary reference of Irvine.  
Applicant’s arguments received 12/03/2020 regarding the 35 USC §103 rejection in view of Gottemukkala have been fully considered but are moot.  The disputed element of daily forecasting is disclosed in a newly cited portion of the Amerasinghe reference.  Please see the updated claim mapping below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-20 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 1 is directed to a method/process.  A process is a statutory category for patentability.  Claim 10 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 19 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium.  Therefore the claim is drawn to an article of manufacture which is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
A method  comprising: 
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer, wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign; 
determining, using a hardware processor, a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data; 

generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period; 
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; 
causing generation of a user interface, on a client device, for visualization of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period ; and 
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign.
Claim 10 includes the following limitations:
A system comprising: 
one or more hardware processors; and 
a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer, wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign; 
determining a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data; 
generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period; 
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; 
causing generation of a user interface, on a client device, for visualization of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period ; and 
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign.
Claim 19 includes the following limitations:
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising: 
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer, wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign; 
determining a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data; 
generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period; 
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; 
causing generation of a user interface, on a client device, for visualization of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period; 
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign 
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of generating a graphical forecast model based on gathered sales data, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0003-0006]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claims 1, 10, and 19 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1 includes the following limitations:
A method  comprising: 
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer, wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign; 
determining, using a hardware processor, a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data; 
generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period; 
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; 
causing generation of a user interface, on a client device, for visualization of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period ; and 
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign.
Claim 10 includes the following limitations:
A system comprising: 
one or more hardware processors; and 
a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer, wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign; 
determining a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data; 
generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period; 
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; 
causing generation of a user interface, on a client device, for visualization of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period ; and 
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign.
Claim 19 includes the following limitations:
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising: 
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer, wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign; 
determining a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data; 
generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period; 
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; 
causing generation of a user interface, on a client device, for visualization of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period; 
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign 
These additional elements are not indicative of integration into a practical application because:
Regarding the “a client device,” “non-transitory machine-readable medium”, “machine,” and “a hardware processor,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-9, 11-18, and 20 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “a client device,” “non-transitory machine-readable medium”, “machine,” and “a hardware processor,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-9, 11-18, and 20 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irvine (2013/0024298), in view of Amerasinghe (US 2007/0208608), and Gottemukkala (US 2017/0140310).
Claims 1, 10, 19.    Irvine discloses the method, system, and computer readable medium comprising:
accessing revenue booking data associated with a customer and identifying a revenue amount booked for display advertisements that have been delivered in connection with an online ad product during a campaign delivery period of an advertising campaign associated with the customer (advertising campaign creation/monitoring, see [0022]), wherein revenue booked for the advertising campaign is converted to realized revenue over the delivery period of the campaign (visualization of net ad revenue earned on a daily basis, see figure 4, [0062]); 
determining, using a hardware processor, a daily booking value for each date in the advertising campaign delivery period based on the revenue booking data and additional advertising campaign data (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062]); 
generating a revenue booking graph for the advertising campaign based on the daily booking value for each date in the advertising campaign delivery period (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062]); 
Irvine does not disclose:
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period;
causing generation of a user interface, on a client device, for visualizations of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period; and
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device, wherein, for a given day, the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign.
Amerasinghe teaches:
generating a forecast revenue graph for the advertising campaign based on a forecast daily revenue value for each future date of the advertising campaign delivery period; (forecast future revenue using graphs, see [0130, 0142], Fig 16, 17; daily increments, see figure 16);
causing generation of a user interface, on a client device, for visualizations of revenue trends and revenue risk trends pertaining to delivery of display advertisements for the advertising campaign delivery period; and (forecast future revenue using graphs, see [0130, 0142], Fig 16, 17; daily increments, see figure 16);
[forecasting and displaying revenue data], wherein, for a given day (forecast future revenue using graphs, see [0130, 0142], Fig 16, 17; daily increments, see figure 16)
Gottemukkala teaches:
causing display of the revenue booking graph overlaid with the forecast revenue graph for the advertising campaign in the user interface on the client device (risk and revenue graphing, see [0062, 0067] and figures 7C-G), […], the difference in the forecast daily revenue value and the daily booking value represents a measure of risk due to non-delivery of display advertisements for the advertising campaign (risk and revenue graphing as it pertains to delivery of a product, see [0062, 0067] and figures 7C-G)

It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); and 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe, a more robust and profitable advertising system will be created. 
	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 
Claims 2, 11:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 1 above; Irvine further discloses:
generating a daily delivered revenue value for each past date of the advertising campaign delivery period based on the revenue booking data and historical ad delivery data, the daily delivered revenue value corresponding to one or more instances of the ad product delivered to one or more users as part of the advertising campaign (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062])
Claims 3, 12:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 2 above; Irvine further discloses:
wherein the historical ad delivery data includes a delivered revenue value for one or more instances of the ad product included in the advertising campaign that were actually delivered during an expired time of the delivery period (tracking and collecting revenue data for different ad products delivered to users; expired time of the delivery period refers to time prior to the refresh date, here, this would be the prior day/month delivery data, see figure 3, [0053])
Claims 4, 13:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 1 above; Irvine further discloses:
accessing a daily delivered revenue value for each past date of the advertising campaign delivery period, the daily delivered revenue value corresponding to one or more instances of the ad product delivered as part of the advertising campaign (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062])
ad product (advertising content/product, see [0062])
Irvine does not disclose:
generating a delivered revenue graph for the ad product based on the daily delivered revenue value for each past date of the advertising campaign delivery period; and
causing display of the delivered revenue graph for the ad product in the user interface of the device, the delivered ad revenue graph overlaying the revenue booking graph.
Amerasinghe teaches:
generating a delivered revenue graph for the ad product based on the daily delivered revenue value for each past date of the advertising campaign delivery period; and (graphically displaying forecast, see [0014])
causing display of the delivered revenue graph for the […] product in the user interface of the device. (graphically displaying forecast, see [0014])
	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 
Claims 5, 14:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 4 above; Irvine further discloses:
wherein the accessing of the daily delivered revenue value includes accessing a plurality of daily delivered revenue values each associated with a plurality of ad products included in the advertising campaign, the plurality of daily delivered revenue values including the daily delivered revenue value; the method further comprising: (collect and track daily revenue based on impressions/clicks and display in a daily chart; the different types of advertising tracked corresponding to the different ad products claimed, see figure 4, and [0062]);
aggregating the plurality of daily delivered revenue values, the aggregating resulting in an aggregated daily delivered revenue value, (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062]);
ad product (advertising content/product, see [0062])
Irvine does not disclose:
wherein the generating of the delivered revenue graph for the ad product includes generating a delivered revenue graph for the advertising campaign including the plurality of ad products based on the aggregated daily delivered revenue value, and
wherein the causing of the display of the delivered revenue graph for the […] product includes causing display of the delivered revenue graph for the advertising campaign in the user interface of the device.
Amerasinghe teaches:
wherein the generating of the delivered revenue graph for the ad product includes generating a delivered revenue graph for the advertising campaign including the plurality of ad products based on the aggregated daily delivered revenue value, and (forecasting and displaying revenue, see Fig 16, 17, [0130, 0142])
wherein the causing of the display of the delivered revenue graph for the […] product includes causing display of the delivered revenue graph for the advertising campaign in the user interface of the device. (forecasting and displaying revenue, see Fig 16, 17, [0130, 0142])
It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created.

Claims 6, 15:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 1 above; Irvine further discloses:
wherein the accessing of the revenue booking data associated with the customer includes accessing a revenue booking value corresponding to an amount booked for delivering a plurality of ad products during a campaign delivery period, the plurality of ad products being included in the advertising campaign (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062])
including the plurality of ad products based on the revenue booking value corresponding to the amount booked for delivering the plurality of ad products during the campaign delivery period, and (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062])
ad product (ad product revenue, see [0062])
Irvine does not disclose:
 wherein the generating of the revenue booking graph for the […] product includes generating a revenue booking graph for the advertising campaign
wherein the causing of the display of the revenue booking graph for the[…]product includes causing display of the revenue booking graph for the advertising campaign in the user interface of the device
Amerasinghe teaches:
 wherein the generating of the revenue booking graph for the ad product includes generating a revenue booking graph for the advertising campaign (forecast summary, charts, graphs, see 0130, 0142, Figures 16, 17)
wherein the causing of the display of the revenue booking graph for the ad product includes causing display of the revenue booking graph for the advertising campaign in the user interface of the device (forecast summary, charts, graphs, see 0130, 0142, Figures 16, 17)

	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 
Claims 7, 16:
Irvine does not explicitly disclose:
generating the forecast daily revenue value for each future date of the advertising campaign delivery period based on a revenue prediction model and historical ad delivery data, the forecast daily revenue value identifying a predicted revenue value for each future date of the advertising campaign delivery period, the forecast daily revenue value corresponding to one or more instances of the ad product forecast to be delivered at a future date as part of the advertising campaign
Amerasinghe teaches:
generating the forecast daily revenue value for each future date of the advertising campaign delivery period based on a revenue prediction model and historical ad delivery data (forecast graphs, see [0130, 0142], Fig 7, 12), the forecast daily revenue value identifying a predicted revenue value for each future date of the advertising campaign delivery period, the forecast daily revenue value corresponding to one or more instances of the ad product forecast to be delivered at a future date as part of the advertising campaign
	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 
Claims 8, 17:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 1 above; Irvine further discloses:
ad product (ad product revenue, see [0062])
Irvine does not explicitly disclose:
accessing a forecast daily revenue value for each future date of the advertising campaign delivery period, the forecast daily revenue value corresponding to one or more instances of the […] product forecast to be delivered at a future date as part of the advertising campaign;
Amerasinghe teaches:
accessing a forecast daily revenue value for each future date of the advertising campaign delivery period (forecast future revenue, see [0130, 0142]; daily increments, see figure 16), the forecast daily revenue value corresponding to one or more instances of the […] product forecast to be delivered at a future date as part of the advertising campaign  (forecast future revenue, see [0130, 0142]; daily increments, see figure 16);
	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 
Claims 9, 18:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 8 above; Irvine further discloses:
ad product (advertising content/product, see [0062])
Irvine does not disclose:
wherein the accessing of the forecast daily revenue value includes accessing a plurality of forecast daily revenue values each associated with a plurality of […] products included in the advertising campaign; the method further comprising: 
aggregating the plurality of forecast daily revenue values, the aggregating resulting in an aggregated forecast daily revenue value, […] for the advertising campaign including the plurality of […] products based on the aggregated forecast daily revenue value, and
wherein the generating of the forecast revenue graph for the […] product includes generating a forecast revenue graph
wherein the causing of the display of the forecast revenue graph for the […] product includes causing display of the forecast revenue graph for the advertising campaign in the user interface of the device
Amerasinghe teaches:
 wherein the accessing of the forecast daily revenue value includes accessing a plurality of forecast daily revenue values each associated with a plurality of ad products included in the advertising campaign; the method further comprising (forecast future revenue, see [0130, 0142]; daily increments, see figure 16): 
aggregating the plurality of forecast daily revenue values, the aggregating resulting in an aggregated forecast daily revenue value, […] for the advertising campaign including the plurality of […] products based on the aggregated forecast daily revenue value (forecast future revenue using graphs, see [0130, 0142], Fig 16, 17; daily increments, see figure 16), and
wherein the generating of the forecast revenue graph for the […] product includes generating a forecast revenue graph (forecast summary, charts, graphs, see 0130, 0142, Figures 16, 17)
wherein the causing of the display of the forecast revenue graph for the ad product includes causing display of the forecast revenue graph for the advertising campaign in the user interface of the device (forecast summary, charts, graphs, see 0130, 0142, Figures 16, 17)
	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 
Claim 20:
The combination of Irvine, Amerasinghe, and Gottemukkala discloses each element of claim 1 above; Irvine further discloses:
generating a daily delivered revenue value for each past date of the advertising campaign delivery period based on the revenue booking data and historical ad delivery data, the daily delivered revenue value corresponding to one or more instances of the ad product delivered to one or more users as part of the advertising campaign; (collect and track daily revenue based on impressions/clicks and display in a daily chart, see figure 4, and [0062])
Irvine does not disclose:
 generating a delivered revenue graph for the ad product based on the daily delivered revenue value for each past date of the advertising campaign delivery period;
generating the forecast daily revenue value for each future date of the advertising campaign delivery period based on a revenue prediction model and historical ad delivery data, the forecast daily revenue value identifying a predicted revenue value for each future date of the advertising campaign delivery period, the predicted revenue value corresponding to one or more instances of the ad product forecast to be delivered at a future date as part of the advertising campaign

Amerasinghe teaches:
generating a delivered revenue graph for the ad product based on the daily delivered revenue value for each past date of the advertising campaign delivery period; (forecast summary, charts, graphs, see 0130, 0142, Figures 7, 12)
generating the forecast daily revenue value for each future date of the advertising campaign delivery period based on a revenue prediction model (forecast summary/graphs, see [0130, 0142] and figures 7 and 12) and historical ad delivery data, the forecast daily revenue value identifying a predicted revenue value (predicted revenue/forecast, see [0130, 0142]; and figures 7, 12) for each future date of the advertising campaign delivery period, the predicted revenue value corresponding to one or more instances of the ad product forecast to be delivered at a future date as part of the advertising campaign (forecast summary, charts, graphs, see 0130, 0142, Figures 7, 12)
	It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying advertising with the forecasting and revenue management system of Amerasignhe with the system and method for plan modeling, visualization, and user feedback of Gottemukkala because 1) a need exists to track and monitor earned advertising revenue (see Irvine [0003]); 2) a need exists for forecasting revenue generation for the ad campaigns (see Amerasignhe [0004-0005]); and 3) a need exists to monitor and evaluate the different campaigns present in an enterprise and visually compare the results (see Gottemukkala [0003]). By combining the advertising display and tracking system of Irvine with the forecasting system of Amerasignhe and the simulation system and the graphical risk presentation system of Gottemukkala, a more robust and profitable advertising system will be created. 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to visualization of revenue forecasts.
U.S. Pub No. 2017/0140319 to Gottemukkala disclosing methods of plan modeling and visualization.
U.S. Pub No. 2017/0124654 to Hughes disclosing a method of visualizing financial allocation models.
U.S. Pub No. 2014/0236706 to Opie disclosing methods for measuring advertising effectiveness.
U.S. Pub No. 2012/0271709 to Ogawa disclosing methods for integrated advertising campaign visualization.
U.S. Patent No. 7,917,382 to Cereghini disclosing methods of integration of visualizations, reports, and data.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682